   Case 1:20-cv-01141-CRC Document 38-10 Filed 02/18/21 Page 1 of 17




                           EXHIBIT F
 Verdini v. District Bd. of Trustees of Miami-Dade
College, Case No.:2020-17924-CA-44, Opinion and
      Order (Fla. 11th Cir. Ct. Feb. 1, 2021)
       Case 1:20-cv-01141-CRC Document 38-10 Filed 02/18/21 Page 2 of 17




                                                     IN THE CIRCUIT COURT OF THE
                                                     ELEVENTH JUDICIAL CIRCUIT, IN
                                                     AND FOR MIAMI-DADE COUNTY,
                                                     FLORIDA

                                                     CASE NO. 2020-17924-CA-44

FERNANDO VERDINI, an individual on
behalf of others similarly situated
                                                     Judge William Thomas

       Plaintiff,

v.

DISTRICT BOARD OF TRUSTEES OF
MIAMI-DADE COLLEGE

      Defendant.
______________________________________/


     ORDER ON DEFENDANT, DISTRICT BOARD OF TRUSTEES OF MIAMI-DADE
          COLLEGE’S, MOTION TO DISMISS PLAINTIFF’S COMPLAINT


       THIS CAUSE came before the Court on Defendant, District Board of Trustees of Miami-

Dade College’s (“MDC”), motion to dismiss Plaintiff’s complaint. The Court having reviewed

the motion, heard argument of counsel, and otherwise being fully advised in the premises, the

Court makes the following findings:

       A motion to dismiss tests only the legal sufficiency of a complaint and is not intended to

determine issues of ultimate fact. “[T]he trial court is necessarily confined to the well-pled facts

alleged in the four corners of the complaint." Lewis v. Barnett Bank of S. Florida, N.A. 604 So. 2d

937 (Fla. 3d DCA 1992). The primary purpose of a motion to dismiss is to request the trial court

to determine whether the complaint properly states a cause of action upon which relief can be

granted and, if it does not, to enter an order of dismissal. Provence v. Palm Beach Taverns, Inc.,

676 So. 2d 1022 (Fla. 4th DCA 1996). The court must draw all reasonable inferences in favor of
       Case 1:20-cv-01141-CRC Document 38-10 Filed 02/18/21 Page 3 of 17

                                                                   CASE NO. 2020-17924-CA-44


the nonmoving party. Id. Thus, the question for this court to decide is whether, assuming the well-

pleaded factual allegations in the Complaint are true, Plaintiffs would be entitled to the relief

requested.

       Plaintiff alleges that MDC breached an express, written agreement with him concerning

fees that he was required to pay in exchange for registering for courses at MDC. Plaintiff attaches

invoices providing the fees he was charged for the Summer 2020 semester—invoices which list

the specific purpose of each and every fee—and an invoice demonstrating he was charged similar

fees in the Spring 2020 semester. The Plaintiff alleges that these documents constitute an express,

written agreement between Plaintiff and MDC to provide specific services authorized by the

Florida statutes in exchange for the payment of fees. MDC argues that Plaintiff does not identify

the on-campus services or the express written terms that MDC breached by not providing those

services. It is the finding of the Court that Plaintiff’s invoices, as attached to the complaint,

sufficiently contain the express written terms and provide the specific services MDC was

contractually obligated to provide in exchange for Plaintiff’s payment of “fees” to survive a motion

to dismiss. See Waite Development, Inc. v. City of Milton, 866 So. 3d 153, 155 (Fla. 1st DCA

2004) (reversing order dismissing claim against City based on sovereign immunity defense finding

that “[s]everal writings may constitute a valid and binding written contract when they evidence a

complete meeting of the minds of the parties and an agreement upon the terms and conditions of

the contract.”)

       MDC argues sovereign immunity bars Plaintiff’s claims. “Sovereign immunity is the

‘privilege of the sovereign not to be sued without its consent.’” City of Fort Lauderdale v. Israel,

178 So. 3d 444, 446 (Fla. 4th DCA 2015) (citation omitted). “Sovereign immunity is a doctrine

designed to protect the public treasury from what would otherwise be countless claims filed by the
       Case 1:20-cv-01141-CRC Document 38-10 Filed 02/18/21 Page 4 of 17

                                                                   CASE NO. 2020-17924-CA-44


vast number of citizens affected by actions of a government.” S. Roadbuilders, Inc. v. Lee Cty.,

495 So. 2d 189, 190 n.1 (Fla. 2d DCA 1986). “[A] [sovereign] waives the protections of sovereign

immunity only when it enters into an express contract.” Israel, 178 So. 3d at 447. Immunity

remains, however, where the claims do not arise from breaches of expressed, written contracts.

See S. Roadbuilders, Inc. v. Lee Cnty., 495 So. 2d at 190- 91. In addition, under Florida law, where

there is an express written contract, “the defense of sovereign immunity does not protect the state

agency from an action arising out of a breach of either an express or implied covenant or condition

of that contract.” Champagne-Webber, Inv. v. City of Fort Lauderdale, 519 So. 2d 696, 698 (Fla.

4th DCA 1988).Therefore, it is

       ORDERED AND ADJUDGED that Plaintiff has sufficiently stated a cause of action for

breach of an express contract. Therefore, at the motion to dismiss stage, sovereign immunity is no

bar to Plaintiff’s well pled breach of contract claim and MDC’s motion to dismiss is DENIED.

However, as to the Plaintiff’s unjust enrichment claim, the motion to dismiss is GRANTED with

prejudice as Florida law does not permit a waiver of sovereign immunity based on implied

contracts. MDC has 20 days from the date of this order to file an answer.

       DONE AND ORDERED in Chambers at Miami-Dade County, Florida, on 02/01/21.




                                        _________________________________________
                                        WILLIAM THOMAS
                                        CIRCUIT COURT JUDGE


 No Further Judicial Action Required on THIS MOTION
     CLERK TO RECLOSE CASE IF POST JUDGMENT

The parties served with this Order are indicated in the accompanying 11th Circuit email
confirmation which includes all emails provided by the submitter. The movant shall
IMMEDIATELY serve a true and correct copy of this Order, by mail, facsimile, email or
      Case 1:20-cv-01141-CRC Document 38-10 Filed 02/18/21 Page 5 of 17

                                                                CASE NO. 2020-17924-CA-44


hand-delivery, to all parties/counsel of record for whom service is not indicated by the
accompanying 11th Circuit confirmation, and file proof of service with the Clerk of Court.

Signed original order sent electronically to the Clerk of Courts for filing in the Court file.
       Case 1:20-cv-01141-CRC Document 38-10 Filed 02/18/21 Page 6 of 17




                                                     IN THE CIRCUIT COURT OF THE
                                                     ELEVENTH JUDICIAL CIRCUIT, IN
                                                     AND FOR MIAMI-DADE COUNTY,
                                                     FLORIDA

                                                     CASE NO. 2020-17924-CA-44

FERNANDO VERDINI, an individual on
behalf of others similarly situated
                                                     Judge William Thomas

       Plaintiff,

v.

DISTRICT BOARD OF TRUSTEES OF
MIAMI-DADE COLLEGE

      Defendant.
______________________________________/


     ORDER ON DEFENDANT, DISTRICT BOARD OF TRUSTEES OF MIAMI-DADE
          COLLEGE’S, MOTION TO DISMISS PLAINTIFF’S COMPLAINT


       THIS CAUSE came before the Court on Defendant, District Board of Trustees of Miami-

Dade College’s (“MDC”), motion to dismiss Plaintiff’s complaint. The Court having reviewed

the motion, heard argument of counsel, and otherwise being fully advised in the premises, the

Court makes the following findings:

       A motion to dismiss tests only the legal sufficiency of a complaint and is not intended to

determine issues of ultimate fact. “[T]he trial court is necessarily confined to the well-pled facts

alleged in the four corners of the complaint." Lewis v. Barnett Bank of S. Florida, N.A. 604 So. 2d

937 (Fla. 3d DCA 1992). The primary purpose of a motion to dismiss is to request the trial court

to determine whether the complaint properly states a cause of action upon which relief can be

granted and, if it does not, to enter an order of dismissal. Provence v. Palm Beach Taverns, Inc.,

676 So. 2d 1022 (Fla. 4th DCA 1996). The court must draw all reasonable inferences in favor of
       Case 1:20-cv-01141-CRC Document 38-10 Filed 02/18/21 Page 7 of 17

                                                                   CASE NO. 2020-17924-CA-44


the nonmoving party. Id. Thus, the question for this court to decide is whether, assuming the well-

pleaded factual allegations in the Complaint are true, Plaintiffs would be entitled to the relief

requested.

       Plaintiff alleges that MDC breached an express, written agreement with him concerning

fees that he was required to pay in exchange for registering for courses at MDC. Plaintiff attaches

invoices providing the fees he was charged for the Summer 2020 semester—invoices which list

the specific purpose of each and every fee—and an invoice demonstrating he was charged similar

fees in the Spring 2020 semester. The Plaintiff alleges that these documents constitute an express,

written agreement between Plaintiff and MDC to provide specific services authorized by the

Florida statutes in exchange for the payment of fees. MDC argues that Plaintiff does not identify

the on-campus services or the express written terms that MDC breached by not providing those

services. It is the finding of the Court that Plaintiff’s invoices, as attached to the complaint,

sufficiently contain the express written terms and provide the specific services MDC was

contractually obligated to provide in exchange for Plaintiff’s payment of “fees” to survive a motion

to dismiss. See Waite Development, Inc. v. City of Milton, 866 So. 3d 153, 155 (Fla. 1st DCA

2004) (reversing order dismissing claim against City based on sovereign immunity defense finding

that “[s]everal writings may constitute a valid and binding written contract when they evidence a

complete meeting of the minds of the parties and an agreement upon the terms and conditions of

the contract.”)

       MDC argues sovereign immunity bars Plaintiff’s claims. “Sovereign immunity is the

‘privilege of the sovereign not to be sued without its consent.’” City of Fort Lauderdale v. Israel,

178 So. 3d 444, 446 (Fla. 4th DCA 2015) (citation omitted). “Sovereign immunity is a doctrine

designed to protect the public treasury from what would otherwise be countless claims filed by the
       Case 1:20-cv-01141-CRC Document 38-10 Filed 02/18/21 Page 8 of 17

                                                                   CASE NO. 2020-17924-CA-44


vast number of citizens affected by actions of a government.” S. Roadbuilders, Inc. v. Lee Cty.,

495 So. 2d 189, 190 n.1 (Fla. 2d DCA 1986). “[A] [sovereign] waives the protections of sovereign

immunity only when it enters into an express contract.” Israel, 178 So. 3d at 447. Immunity

remains, however, where the claims do not arise from breaches of expressed, written contracts.

See S. Roadbuilders, Inc. v. Lee Cnty., 495 So. 2d at 190- 91. In addition, under Florida law, where

there is an express written contract, “the defense of sovereign immunity does not protect the state

agency from an action arising out of a breach of either an express or implied covenant or condition

of that contract.” Champagne-Webber, Inv. v. City of Fort Lauderdale, 519 So. 2d 696, 698 (Fla.

4th DCA 1988).Therefore, it is

       ORDERED AND ADJUDGED that Plaintiff has sufficiently stated a cause of action for

breach of an express contract. Therefore, at the motion to dismiss stage, sovereign immunity is no

bar to Plaintiff’s well pled breach of contract claim and MDC’s motion to dismiss is DENIED.

However, as to the Plaintiff’s unjust enrichment claim, the motion to dismiss is GRANTED with

prejudice as Florida law does not permit a waiver of sovereign immunity based on implied

contracts. MDC has 20 days from the date of this order to file an answer.

       DONE AND ORDERED in Chambers at Miami-Dade County, Florida, on 02/01/21.




                                        _________________________________________
                                        WILLIAM THOMAS
                                        CIRCUIT COURT JUDGE


 No Further Judicial Action Required on THIS MOTION
     CLERK TO RECLOSE CASE IF POST JUDGMENT

The parties served with this Order are indicated in the accompanying 11th Circuit email
confirmation which includes all emails provided by the submitter. The movant shall
IMMEDIATELY serve a true and correct copy of this Order, by mail, facsimile, email or
      Case 1:20-cv-01141-CRC Document 38-10 Filed 02/18/21 Page 9 of 17

                                                                CASE NO. 2020-17924-CA-44


hand-delivery, to all parties/counsel of record for whom service is not indicated by the
accompanying 11th Circuit confirmation, and file proof of service with the Clerk of Court.

Signed original order sent electronically to the Clerk of Courts for filing in the Court file.
       Case 1:20-cv-01141-CRC Document 38-10 Filed 02/18/21 Page 10 of 17




                                                     IN THE CIRCUIT COURT OF THE
                                                     ELEVENTH JUDICIAL CIRCUIT, IN
                                                     AND FOR MIAMI-DADE COUNTY,
                                                     FLORIDA

                                                     CASE NO. 2020-17924-CA-44

FERNANDO VERDINI, an individual on
behalf of others similarly situated
                                                     Judge William Thomas

       Plaintiff,

v.

DISTRICT BOARD OF TRUSTEES OF
MIAMI-DADE COLLEGE

      Defendant.
______________________________________/


     ORDER ON DEFENDANT, DISTRICT BOARD OF TRUSTEES OF MIAMI-DADE
          COLLEGE’S, MOTION TO DISMISS PLAINTIFF’S COMPLAINT


       THIS CAUSE came before the Court on Defendant, District Board of Trustees of Miami-

Dade College’s (“MDC”), motion to dismiss Plaintiff’s complaint. The Court having reviewed

the motion, heard argument of counsel, and otherwise being fully advised in the premises, the

Court makes the following findings:

       A motion to dismiss tests only the legal sufficiency of a complaint and is not intended to

determine issues of ultimate fact. “[T]he trial court is necessarily confined to the well-pled facts

alleged in the four corners of the complaint." Lewis v. Barnett Bank of S. Florida, N.A. 604 So. 2d

937 (Fla. 3d DCA 1992). The primary purpose of a motion to dismiss is to request the trial court

to determine whether the complaint properly states a cause of action upon which relief can be

granted and, if it does not, to enter an order of dismissal. Provence v. Palm Beach Taverns, Inc.,

676 So. 2d 1022 (Fla. 4th DCA 1996). The court must draw all reasonable inferences in favor of
      Case 1:20-cv-01141-CRC Document 38-10 Filed 02/18/21 Page 11 of 17

                                                                   CASE NO. 2020-17924-CA-44


the nonmoving party. Id. Thus, the question for this court to decide is whether, assuming the well-

pleaded factual allegations in the Complaint are true, Plaintiffs would be entitled to the relief

requested.

       Plaintiff alleges that MDC breached an express, written agreement with him concerning

fees that he was required to pay in exchange for registering for courses at MDC. Plaintiff attaches

invoices providing the fees he was charged for the Summer 2020 semester—invoices which list

the specific purpose of each and every fee—and an invoice demonstrating he was charged similar

fees in the Spring 2020 semester. The Plaintiff alleges that these documents constitute an express,

written agreement between Plaintiff and MDC to provide specific services authorized by the

Florida statutes in exchange for the payment of fees. MDC argues that Plaintiff does not identify

the on-campus services or the express written terms that MDC breached by not providing those

services. It is the finding of the Court that Plaintiff’s invoices, as attached to the complaint,

sufficiently contain the express written terms and provide the specific services MDC was

contractually obligated to provide in exchange for Plaintiff’s payment of “fees” to survive a motion

to dismiss. See Waite Development, Inc. v. City of Milton, 866 So. 3d 153, 155 (Fla. 1st DCA

2004) (reversing order dismissing claim against City based on sovereign immunity defense finding

that “[s]everal writings may constitute a valid and binding written contract when they evidence a

complete meeting of the minds of the parties and an agreement upon the terms and conditions of

the contract.”)

       MDC argues sovereign immunity bars Plaintiff’s claims. “Sovereign immunity is the

‘privilege of the sovereign not to be sued without its consent.’” City of Fort Lauderdale v. Israel,

178 So. 3d 444, 446 (Fla. 4th DCA 2015) (citation omitted). “Sovereign immunity is a doctrine

designed to protect the public treasury from what would otherwise be countless claims filed by the
      Case 1:20-cv-01141-CRC Document 38-10 Filed 02/18/21 Page 12 of 17

                                                                   CASE NO. 2020-17924-CA-44


vast number of citizens affected by actions of a government.” S. Roadbuilders, Inc. v. Lee Cty.,

495 So. 2d 189, 190 n.1 (Fla. 2d DCA 1986). “[A] [sovereign] waives the protections of sovereign

immunity only when it enters into an express contract.” Israel, 178 So. 3d at 447. Immunity

remains, however, where the claims do not arise from breaches of expressed, written contracts.

See S. Roadbuilders, Inc. v. Lee Cnty., 495 So. 2d at 190- 91. In addition, under Florida law, where

there is an express written contract, “the defense of sovereign immunity does not protect the state

agency from an action arising out of a breach of either an express or implied covenant or condition

of that contract.” Champagne-Webber, Inv. v. City of Fort Lauderdale, 519 So. 2d 696, 698 (Fla.

4th DCA 1988).Therefore, it is

       ORDERED AND ADJUDGED that Plaintiff has sufficiently stated a cause of action for

breach of an express contract. Therefore, at the motion to dismiss stage, sovereign immunity is no

bar to Plaintiff’s well pled breach of contract claim and MDC’s motion to dismiss is DENIED.

However, as to the Plaintiff’s unjust enrichment claim, the motion to dismiss is GRANTED with

prejudice as Florida law does not permit a waiver of sovereign immunity based on implied

contracts. MDC has 20 days from the date of this order to file an answer.

       DONE AND ORDERED in Chambers at Miami-Dade County, Florida, on 02/01/21.




                                        _________________________________________
                                        WILLIAM THOMAS
                                        CIRCUIT COURT JUDGE


 No Further Judicial Action Required on THIS MOTION
     CLERK TO RECLOSE CASE IF POST JUDGMENT

The parties served with this Order are indicated in the accompanying 11th Circuit email
confirmation which includes all emails provided by the submitter. The movant shall
IMMEDIATELY serve a true and correct copy of this Order, by mail, facsimile, email or
      Case 1:20-cv-01141-CRC Document 38-10 Filed 02/18/21 Page 13 of 17

                                                                CASE NO. 2020-17924-CA-44


hand-delivery, to all parties/counsel of record for whom service is not indicated by the
accompanying 11th Circuit confirmation, and file proof of service with the Clerk of Court.

Signed original order sent electronically to the Clerk of Courts for filing in the Court file.
       Case 1:20-cv-01141-CRC Document 38-10 Filed 02/18/21 Page 14 of 17




                                                     IN THE CIRCUIT COURT OF THE
                                                     ELEVENTH JUDICIAL CIRCUIT, IN
                                                     AND FOR MIAMI-DADE COUNTY,
                                                     FLORIDA

                                                     CASE NO. 2020-17924-CA-44

FERNANDO VERDINI, an individual on
behalf of others similarly situated
                                                     Judge William Thomas

       Plaintiff,

v.

DISTRICT BOARD OF TRUSTEES OF
MIAMI-DADE COLLEGE

      Defendant.
______________________________________/


     ORDER ON DEFENDANT, DISTRICT BOARD OF TRUSTEES OF MIAMI-DADE
          COLLEGE’S, MOTION TO DISMISS PLAINTIFF’S COMPLAINT


       THIS CAUSE came before the Court on Defendant, District Board of Trustees of Miami-

Dade College’s (“MDC”), motion to dismiss Plaintiff’s complaint. The Court having reviewed

the motion, heard argument of counsel, and otherwise being fully advised in the premises, the

Court makes the following findings:

       A motion to dismiss tests only the legal sufficiency of a complaint and is not intended to

determine issues of ultimate fact. “[T]he trial court is necessarily confined to the well-pled facts

alleged in the four corners of the complaint." Lewis v. Barnett Bank of S. Florida, N.A. 604 So. 2d

937 (Fla. 3d DCA 1992). The primary purpose of a motion to dismiss is to request the trial court

to determine whether the complaint properly states a cause of action upon which relief can be

granted and, if it does not, to enter an order of dismissal. Provence v. Palm Beach Taverns, Inc.,

676 So. 2d 1022 (Fla. 4th DCA 1996). The court must draw all reasonable inferences in favor of
      Case 1:20-cv-01141-CRC Document 38-10 Filed 02/18/21 Page 15 of 17

                                                                   CASE NO. 2020-17924-CA-44


the nonmoving party. Id. Thus, the question for this court to decide is whether, assuming the well-

pleaded factual allegations in the Complaint are true, Plaintiffs would be entitled to the relief

requested.

       Plaintiff alleges that MDC breached an express, written agreement with him concerning

fees that he was required to pay in exchange for registering for courses at MDC. Plaintiff attaches

invoices providing the fees he was charged for the Summer 2020 semester—invoices which list

the specific purpose of each and every fee—and an invoice demonstrating he was charged similar

fees in the Spring 2020 semester. The Plaintiff alleges that these documents constitute an express,

written agreement between Plaintiff and MDC to provide specific services authorized by the

Florida statutes in exchange for the payment of fees. MDC argues that Plaintiff does not identify

the on-campus services or the express written terms that MDC breached by not providing those

services. It is the finding of the Court that Plaintiff’s invoices, as attached to the complaint,

sufficiently contain the express written terms and provide the specific services MDC was

contractually obligated to provide in exchange for Plaintiff’s payment of “fees” to survive a motion

to dismiss. See Waite Development, Inc. v. City of Milton, 866 So. 3d 153, 155 (Fla. 1st DCA

2004) (reversing order dismissing claim against City based on sovereign immunity defense finding

that “[s]everal writings may constitute a valid and binding written contract when they evidence a

complete meeting of the minds of the parties and an agreement upon the terms and conditions of

the contract.”)

       MDC argues sovereign immunity bars Plaintiff’s claims. “Sovereign immunity is the

‘privilege of the sovereign not to be sued without its consent.’” City of Fort Lauderdale v. Israel,

178 So. 3d 444, 446 (Fla. 4th DCA 2015) (citation omitted). “Sovereign immunity is a doctrine

designed to protect the public treasury from what would otherwise be countless claims filed by the
      Case 1:20-cv-01141-CRC Document 38-10 Filed 02/18/21 Page 16 of 17

                                                                   CASE NO. 2020-17924-CA-44


vast number of citizens affected by actions of a government.” S. Roadbuilders, Inc. v. Lee Cty.,

495 So. 2d 189, 190 n.1 (Fla. 2d DCA 1986). “[A] [sovereign] waives the protections of sovereign

immunity only when it enters into an express contract.” Israel, 178 So. 3d at 447. Immunity

remains, however, where the claims do not arise from breaches of expressed, written contracts.

See S. Roadbuilders, Inc. v. Lee Cnty., 495 So. 2d at 190- 91. In addition, under Florida law, where

there is an express written contract, “the defense of sovereign immunity does not protect the state

agency from an action arising out of a breach of either an express or implied covenant or condition

of that contract.” Champagne-Webber, Inv. v. City of Fort Lauderdale, 519 So. 2d 696, 698 (Fla.

4th DCA 1988).Therefore, it is

       ORDERED AND ADJUDGED that Plaintiff has sufficiently stated a cause of action for

breach of an express contract. Therefore, at the motion to dismiss stage, sovereign immunity is no

bar to Plaintiff’s well pled breach of contract claim and MDC’s motion to dismiss is DENIED.

However, as to the Plaintiff’s unjust enrichment claim, the motion to dismiss is GRANTED with

prejudice as Florida law does not permit a waiver of sovereign immunity based on implied

contracts. MDC has 20 days from the date of this order to file an answer.

       DONE AND ORDERED in Chambers at Miami-Dade County, Florida, on 02/01/21.




                                        _________________________________________
                                        WILLIAM THOMAS
                                        CIRCUIT COURT JUDGE


 No Further Judicial Action Required on THIS MOTION
     CLERK TO RECLOSE CASE IF POST JUDGMENT

The parties served with this Order are indicated in the accompanying 11th Circuit email
confirmation which includes all emails provided by the submitter. The movant shall
IMMEDIATELY serve a true and correct copy of this Order, by mail, facsimile, email or
      Case 1:20-cv-01141-CRC Document 38-10 Filed 02/18/21 Page 17 of 17

                                                                CASE NO. 2020-17924-CA-44


hand-delivery, to all parties/counsel of record for whom service is not indicated by the
accompanying 11th Circuit confirmation, and file proof of service with the Clerk of Court.

Signed original order sent electronically to the Clerk of Courts for filing in the Court file.
